Citation Nr: 0323869	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to the assignment of an original compensable 
disability rating for vascular headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to May 
1981.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in August 1997.  That decision denied the 
veteran's claims of entitlement to service connection for 
hearing loss, allergic rhinitis, headaches, irritable bowel 
syndrome, seborrheic dermatitis, and dysthymic disorder, 
phobias and anxiety.  It also granted the veteran's claim of 
entitlement to service connection for hypertension.  The 
denials of service connection for allergic rhinitis, 
headaches, irritable bowel syndrome, and seborrheic 
dermatitis were duly appealed.

In a February 1999 rating decision, the RO found entitlement 
to service connection for allergic rhinitis and vascular 
headaches.  A noncompensable evaluation was assigned for both 
disorders.  The veteran appealed for the assignment of 
compensable ratings.  In a December 2002 decision, the Board 
of Veterans' Appeals (Board) denied the veteran's appeal for 
a compensable evaluation for allergic rhinitis. 

At the time of December 2002 Board decision, the issues of 
entitlement to service connection for irritable bowel 
syndrome and seborrheic dermatitis and entitlement to a 
compensable rating for vascular headaches were found to 
require further evidentiary development.


REMAND

The Board notes that it undertook additional development in 
November 2002 pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) with respect to the veteran's case.  
Specifically, the Board requested that the veteran be 
scheduled for three VA examinations.  While it is apparent 
that he failed to report for a dermatology examination, it is 
not clear as to whether the veteran was scheduled for the 
other two evaluations.  In the meantime, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir., May 1, 2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claims for the RO to consider the additional 
evidence in the first instance.

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), to include its notification 
requirements.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim. 

2.  The RO should schedule the veteran 
for a gastrointestinal examination to 
determine whether his irritable bowel 
syndrome began during or is causally 
linked to service.  The claims folder 
should be sent to the examiner for 
review; that review should include the 
service medical records, which include 
references to gastrointestinal symptoms, 
to include the veteran's complaints of 
diarrhea.

Following the review of the relevant 
medical evidence in the claims file and 
the examination of the veteran, the 
examiner should opine whether it is at 
least as likely as not that the veteran 
has a current gastrointestinal disorder, 
to include irritable bowel syndrome, that 
began during or is causally linked to any 
incident of active duty, to include the 
veteran's complaints of diarrhea and the 
diagnoses of gastroenteritis and a 
Trichuris infection during service. 

2.  The RO should also make arrangements 
with the appropriate VA medical facility 
for an examination of the veteran to 
determine the frequency and severity of 
his service-connected vascular headaches.  
The claims folder should be sent  to the 
examiner for review.  The examiner should 
note that, while the veteran has 
undergone diagnostic work-ups for his 
headaches in recent years, which did not 
indicate that they were vascular or 
prostrating in nature, more recent 
medical evidence does include a reference 
to prostrating symptoms, although it is 
not clear that these symptoms are due to 
vascular headaches.  The veteran 
continues to maintain that he has 
frequent, prostrating headaches that are 
vascular in origin.  

Following the review of the relevant 
medical evidence in the claims file and 
the examination of the veteran, the 
examiner should opine whether it is at 
least as likely as not that the veteran 
has vascular headaches and, if so, the 
frequency and duration of these vascular 
headaches should be noted, along with any 
associated symptoms.  The examiner should 
also note whether the veteran has 
vascular headaches that are prostrating 
in nature and, if so, the frequency and 
duration of these episodes should be 
described.  To the extent possible, the 
clinician should distinguish any vascular 
or migraine headaches that may be present 
from any other type of headaches that the 
veteran may have (e.g., muscle tension).  
If the examiner cannot discern the nature 
of the headaches from an examination of 
the veteran, he or she should so state 
but should attempt to address the above 
questions based upon a review of the 
record, to include reports of prior VA 
examinations and documented private 
(Kaiser) and VA treatment for headaches.   
Any indicated tests or diagnostic studies 
should be accomplished.

4.  The RO should also schedule the 
veteran for a dermatology examination to 
determine whether he has a current skin 
disorder that began during or is causally 
linked to service.  The claims folder 
should be sent to the examiner for 
review; that review should include the 
service medical records, which include 
findings related to various skin 
complaints and a diagnosis of seborrheic 
dermatitis, and post-service medical 
evidence of evaluation and treatment for 
a variety of skin diseases, beginning in 
the early 1990s.

Following the review of the relevant 
medical evidence in the claims file and 
the examination of the veteran, the 
examiner should opine whether it is at 
least as likely as not that the veteran 
has a current skin disorder, to include 
seborrheic dermatitis, that began during 
or is causally linked to any incident of 
active duty, to include the veteran's 
skin complaints and the diagnosis of 
seborrheic dermatitis recorded during 
service. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_______________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

